                        1      ALEJANDRO P. GUTIERREZ, Bar No. 107688
                               agutierrez@hathawaylawfirm.com
                        2      HATHAWAY, PERRETT, WEBSTER, POWERS,
                               CHRISMAN & GUTIERREZ
                        3      5450 Telegraph Road, Suite 200
                               Ventura, CA 93006-3577
                        4      Telephone: 805.644.7111
                               Fax No.      805.644.8269
                        5
                               Attorneys for Plaintiff
                        6      VERNON LOWDON

                        7      BARBARA A. BLACKBURN, Bar No. 253731
                               bblackburn@littler.com
                        8      BRITNEY N. TORRES, Bar No. 287019
                               btorres@littler.com
                        9      LITTLER MENDELSON, P.C.
                               500 Capitol Mall
                     10        Suite 2000
                               Sacramento, CA 95814
                     11        Telephone: 916.830.7200
                               Fax No.:      916.561.0828
                     12
                               Attorneys for Defendant
                     13        CARBOLINE COMPANY

                     14

                     15
                                                               UNITED STATES DISTRICT COURT
                     16
                                                               EASTERN DISTRICT OF CALIFORNIA
                     17

                     18        VERNON LOWDON, an individual,                Case No. 2:18-CV-02865-JAM-EFB

                     19                           Plaintiff,                JOINT STIPULATION AND ORDER TO
                                                                            VACATE AND RESET TRIAL DATE AND
                     20               v.                                    PRE-TRIAL DEADLINES

                     21        CARBOLINE COMPANY, a Delaware                (AS MODIFIED BY THE COURT)
                               corporation; and DOES 1 through 10,
                     22        inclusive,
                                                                            Complaint filed 09/06/18
                     23                           Defendants.               First Amended Complaint Filed: 11/08/18

                     24                                                     Trial Date: June 22, 2020

                     25

                     26

                     27

                     28        JOINT STIPULATION AND [PROPOSED]                                Case No. 2:18-CV-02865-JAM-EFB
LITTLE R MEND ELSO N, P .C .   ORDER TO VACATE AND RESET TRIAL
        500 Capitol Mall
           Suite 2000          DATE AND PRE-TRIAL DEADLINES
     Sacram ento, CA 95814
         916.830.7200
                        1                                                 STIPULATION

                        2                     Plaintiff Vernon Lowdon (“Plaintiff”) and Defendant Carboline Company,

                        3      (“Defendant”) (Plaintiff and Defendant are collectively referred to herein as the “Parties”), by and

                        4      through their counsel, hereby agree and stipulate as follows:

                        5                     WHEREAS, the Parties have agreed to mediate Plaintiff’s claims;

                        6                     WHEREAS, the Parties have been referred to the Court’s Voluntary Dispute

                        7      Resolution Program (“VDRP”);

                        8                     WHEREAS, the Parties have met and conferred and are in the process of scheduling

                        9      mediation through VDRP;

                     10                       WHEREAS, the Parties will benefit from vacating and re-setting the trial date and

                     11        pre-trial deadlines in order to allow them to focus on mediation through VDRP.

                     12                       IT IS HEREBY STIPULATED by and between Plaintiff and Defendant, through

                     13        their respective counsel of record, that the following trial date and pre-trial deadlines be vacated and

                     14        reset as follows:

                     15               Descriptions                         Current Date                   New Date
                     16               Discovery Cut-Off                    January 31, 2020               March 31, 2020

                     17               Last day to file dispositive         March 10, 2020                 May 8, 2020
                                      motions
                     18
                                      Final Pre-Trial Conference           May 15, 2020                   July 14, 2020
                     19
                                      Trial Date                           June 22, 2020                  August 24, 2020
                     20
                               ///
                     21
                               ///
                     22
                               ///
                     23
                               ///
                     24
                               ///
                     25
                               ///
                     26
                               ///
                     27
                               ///
                     28        JOINT STIPULATION AND [PROPOSED]                 2.                    Case No. 2:18-CV-02865-JAM-EFB
LITTLE R MEND ELSO N, P .C .   ORDER TO VACATE AND RESET TRIAL
        500 Capitol Mall
           Suite 2000          DATE AND PRE-TRIAL DEADLINES
     Sacram ento, CA 95814
         916.830.7200
                        1                  IT IS SO STIPULATED.

                        2
                               Dated:      January 30, 2020
                        3

                        4
                                                                  /s/ Alejandro P. Gutierrez (as authorized on 01.30.20)
                        5                                         ALEJANDRO P. GUTIERREZ
                                                                  HATHAWAY, PERRETT, WEBSTER, POWERS,
                        6                                         CHRISMAN & GUTIERREZ
                                                                  Attorneys for Plaintiff
                        7                                         VERNON LOWDON
                        8
                               Dated:      January 30, 2020
                        9

                     10
                                                                  /s/ Britney N. Torres
                     11                                           BARBARA A. BLACKBURN
                                                                  BRITNEY N. TORRES
                     12                                           LITTLER MENDELSON, P.C.
                                                                  Attorneys for Defendant
                     13                                           CARBOLINE COMPANY
                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28        JOINT STIPULATION AND [PROPOSED]      3.                   Case No. 2:18-CV-02865-JAM-EFB
LITTLE R MEND ELSO N, P .C .   ORDER TO VACATE AND RESET TRIAL
        500 Capitol Mall
           Suite 2000          DATE AND PRE-TRIAL DEADLINES
     Sacram ento, CA 95814
         916.830.7200
                        1                                     ORDER (AS MODIFIED BY THE COURT)

                        2                         Having reviewed the parties’ stipulation, the Court GRANTS the request to vacate

                        3      and reset the trial date and pre-trial deadlines as follows:

                        4               Descriptions                        New Date
                        5               Discovery Cut-Off                   March 31, 2020

                        6               Last day to file dispositive        May 5, 2020 with hearing
                                        motions                             on June 2, 2020 at 1:30
                        7                                                   p.m.

                        8               Final Pre-Trial Conference          July 17, 2020 at 11:00
                                                                            a.m.;    Joint  pretrial
                        9                                                   statement due July 10,
                                                                            2020
                     10
                                        Trial Date                          August 24, 2020 at 9:00
                     11                                                     a.m.

                     12

                     13                           IT IS SO ORDERED.
                     14
                                Date: 2/3/2020                                                /s/ John A. Mendez_____________
                     15                                                                       Judge for the United States District
                                                                                              Court for the Eastern District of
                     16                                                                       California
                     17
                               4843-7252-9587.1 056205.1225
                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28        JOINT STIPULATION AND [PROPOSED]                   4.                Case No. 2:18-CV-02865-JAM-EFB
LITTLE R MEND ELSO N, P .C .   ORDER TO VACATE AND RESET TRIAL
        500 Capitol Mall
           Suite 2000          DATE AND PRE-TRIAL DEADLINES
     Sacram ento, CA 95814
         916.830.7200
